In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00119-CV
______________________________


KATHRYN  A. COREY AND HUSBAND,
RICHARD B. COREY, Appellants
 
V.
 
WASHINGTON MUTUAL BANK, FA., SUCCESSOR
TO NORTH AMERICAN MORTGAGE COMPANY,
ITS SUCCESSORS AND ASSIGNS, Appellee


                                              

On Appeal from the 4th Judicial District Court
 Rusk County, Texas
Trial Court No. 2004-322


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Kathryn A. Corey and husband, Richard B. Corey, appellants, have filed a motion seeking
to dismiss their appeal.  Pursuant to Tex. R. App. P. 42.1, their motion is granted.
            We dismiss the appeal.
 

                                                                        Josh R. Morriss, III
                                                                        Chief Justice
 
Date Submitted:          February 27, 2006
Date Decided:             February 28, 2006